            Case 2:19-cv-02020-DB Document 5 Filed 10/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTOINE W. HARRIS,                                 No. 2:19-cv-2020 DB P
12                        Plaintiff,
13             v.                                        ORDER
14    CALIFORNIA FORENSIC MEDICAL
      GROUP, et al.,
15
                          Defendants.
16

17
              Plaintiff, a former Solano county inmate proceeding pro se with a civil rights action, has
18
     requested appointment of counsel. (ECF No. 2). In support of the motion, plaintiff states in part
19
     that the issues in this case are complex and will require significant research and investigation.
20
     (See id.). Plaintiff also states that he has no access to a law library and that he has limited
21
     knowledge of the law. (See id.).
22
              The United States Supreme Court has ruled that district courts lack authority to require
23
     counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490
24
     U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the
25
     voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d
26
     1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).
27
     ////
28
                                                         1
         Case 2:19-cv-02020-DB Document 5 Filed 10/02/20 Page 2 of 2

 1           The test for exceptional circumstances requires the court to evaluate the plaintiff’s

 2   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

 3   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

 4   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

 5   common to most prisoners, such as lack of legal education and limited law library access, do not

 6   establish exceptional circumstances that would warrant a request for voluntary assistance of

 7   counsel. For these reasons, the court does not find the required exceptional circumstances.

 8           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

 9   counsel (ECF No. 2) is DENIED.

10   Dated: October 1, 2020

11

12

13

14   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/harr2020.31
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
